Examination and provide proof of successful passage prior to
                  reinstatement; (2) complete six hours of additional CLE on the subject of
                  law office management within one year of reinstatement; (3) fully
                  reimburse the state bar for the cost of the reinstatement proceedings and
                  reimburse the client security fund within one year of reinstatement; and
                  (4) obtain a mentor, selected by the state bar, to review his practice and
                  report back to the state bar for one year after Peirce is reinstated.
                              SCR 116(2) requires that an attorney seeking reinstatement
                  must:
                              demonstrate[e] by clear and convincing evidence
                              that he or she has the moral qualifications,
                              competency, and learning in law required for
                              admission to practice law in this state, and that
                              his or her resumption of the practice of lawS will
                              not be detrimental to the integrity and standing of
                              the bar, to the administration of justice, or to the
                              public interest.
                  Additionally, SCR 116(5) provides that for an attorney who has been
                  "continuously suspended for 5 years or more at the time a petition for
                  reinstatement is filed, irrespective of the term of suspension initially
                  imposed, successful completion of the examination for admission to
                  practice shall be a mandatory condition of reinstatement."
                              Having reviewed the record, we conclude that clear and
                  convincing evidence supports the panel's findings and conclusions. We
                  therefore approve the panel's recommendation that the petition be granted
                  subject to the above conditions.' Additionally, we include the condition


                         'The State Bar filed a notice that Peirce took and passed the
                  February 2014 Nevada State Bar Examination, thus, Peirce has satisfied
                  that condition.


SUPREME COURT
        OF
     NEVADA
                                                         2
10) 1947A    eo
                        that Peirce take the Multistate Professional Responsibility Examination,
                        if he has not done so already, and provide proof of passage to the office of
                        bar counsel within one year of reinstatement.
                                      It is so ORDERED.



                                                                           C.J.
                                                Gibbons


                                                                                              J.
                        Pickering


                         reutita-sp-
                        Parraguirre



                        Cherry                                    Saitta




                        cc: David A. Clark, Bar Counsel
                             Jeffrey R. Albregts, Chair, Southern Nevada Disciplinary Board
                             Kimberly K. Farmer, Executive Director, State Bar of Nevada
                             The Law Office of Dan M. Winder, P.C.
                             Perry Thompson, Admissions Office, United States Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                             3
(0) 1947A    1111r119